To the Appellate Division, Superior Court:A petition for certification of the judgment in A-5071-13 and A-1056-14 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted limited to the issue of defendant's argument challenging his consecutive sentence because the sentencing court failed to comply with State v. Yarbough, 100 N.J. 627, 498 A.2d 1239 (1985). The matter is remanded to the trial court for a statement of reasons as required by Yarbough. Jurisdiction is not retained.